DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on September 15, 2022 was received. Claims 1-2, 10 and 15 were amended. No claim was canceled. Claims 17-20 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 23, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification only provide limitation for the bevel mask being disposed below the upper cover (see figure 10, instant specification paragraphs 0037-0042), but it does not provide support the bevel mask being disposed below the susceptor. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 comprising the limitation “the bevel mask is configured to contact a substrate at the inclined surface only”, thus, the limitation “the bevel mask is configured to not contact the substrate” in claim 19 contradicts and does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The claim limitations under 35 U.S.C. 102(a)(1) as being anticipated by Matsuse (US6454909) on claims 1-3 and 6-7 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Matsuse (US6454909) as applied to claims 1-3 and 6-7, and further in view of Yao (US6277198) on claims 4-5 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Matsuse (US6454909) as applied to claims 1-3 and 6-7, and further in view of Aoki (US4978412) on claim 8 is withdrawn, because the claim has been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Matsuse (US6454909) as applied to claims 1-3 and 6-7, and further in view of Ramlingam (US 20210062325) on claim 9 is withdrawn, because the claim has been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ramlingam (US 20210062325) in view of Yao (US6277198) on claims 15-16 are withdrawn, because the claims have been amended. 

Claims 1, 3-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuse (US6454909) in view of Aoki (US4978412) and Yao (US6277198).
Regarding claim 1, Matsuse teaches a processing apparatus (abstract) comprising a process chamber 10 (abstract, column 3 lines 25-30, figure 1), a susceptor 16 (shielding component) (column 3 lines 40-45) and a clamping ring 30 in the chamber (column 3 lines 55-60). Matsuse teaches the clamping ring 30, wherein the clamping ring is abutted against a whole peripheral edge area of the upper surface of the wafer to shield the material from depositing on the side face and the reverse surface of the wafer (column 2 line 1-11, column 3 lines 57-61), thus, the clamping ring reads on the limitation of mask. Matsuse teaches the inner circumferential face of the clamping ring 30 provided as a face 30A contacting with the wafer is formed as to provide a tapered face (inclined surface) (column 3 lines 60-66, see figure 1), thus the clamping ring 30 reads on the limitation of bevel mask. Matsuse teaches the vertical distance from the susceptor 16 and the inclined surface of the clamping ring 30 increases toward a center side of the susceptor 16 (see figure 1 number 30 and 16). 
Matsuse does not explicit teaches the specifics of the bevel mask. However, Aoki teaches a plasma processing device (abstract) comprising a ring shape clamping member 50 (abstract, column 3 lines 7-10), wherein the ring shape clamping member 50 (an annular flat surface portion comprising a flat surface) cover the peripheral rim of the wafer 42 from the processing plasma (column 3 lines 30-40) and the ring shape clamping member 50 has a bevel edge on the upper surface, thus, the ring shape clamping member 50 is considered to be a bevel mask. Aoki teaches the ring shape clamping member 50 has an annular shape main body (column 3 lines 30-40, figures 8-10) and a convex portion at the lower surface on an inner edge side of the main body portion (see number 80 on figure 8, number 100 on figure 10). Aoki teaches the surface of only the convex portion contacts the substrate surface (column 5 lines 20-30, column 7 line 65 to column 8 line 6). The ring shape clamping member 50 is considered to have a flat surface at the upper surface, and wherein the convex portion extends vertically from the flat surface of the annular flat surface portion (see figure 8 and 10). In addition, changes in shape is not patentably distinct from prior art (MPEP 2144.04 IV). Thus, it would have been obvious to one of ordinary skill in the art to have whole upper surface of the ring shape champing member 50 to a flat surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a bevel mask configuration as suggested by Aoki in the apparatus of Matsuse, because Aoki teaches such clamping member ensure the separating of the processed object from the clamping member and smoothly handling it after it is released from the state of being clamped between the clamping member and a mount even if it is charged up while being exposed to plasma (column 1 lines 45-51). 
Aoki does not explicitly teach the convex portion has an inclined surface.  However,  Yao teaches a clamping ring for clamping and shielding the edge of a substrate in a processing chamber (abstract, column 2 lines 50-54) and discloses the clamping ring has taper surface engages the beveled edge or other outer edge of the substrate, (column 4 lines 30-40, see figures 3 and 4), wherein when the same inclined portion applied to number 80 and number 100 in Aoki, a distance from the main body portion (50 in Aoki) and the inclined surface decreases toward the a center side of the bevel mask, and only the inclined surface contact the surface of the substrate. And the combination of Aoki and Yao would result in the convex portion extends vertically from the flat surface of the annular flat surface portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such inclined surface on a bevel mask as suggested by Yao in the apparatus of Aoki, because Yao teaches such tapered surface of the clamped ring reduces the mechanical tolerances (variations in substrate size) which must be considered when defining the inner diameter of the clamp ring (column 4 lines 55-64).
Regarding claim 3, Matsuse teaches the inclined surface has a flat surface (see for example figure 1 number 30). Yao teaches the inclined surface has a flat surface (column 4 lines 30-35).
Regarding claim 4, Yao teaches the clamping ring has taper surface engages the beveled edge or other outer edge of the substrate (column 4 lines 30-40, see figures 3 and 4), wherein the taper surface can be flat, concave or convex (column 4 lines 30-35). 
Regarding claim 5, Yao teaches the clamping ring has taper surface engages the beveled edge or other outer edge of the substrate (column 4 lines 30-40, see figures 3 and 4), wherein the taper surface can be flat, concave or convex (column 4 lines 30-35). 
Regarding claim 6, Matsuse teaches the ring like attachment 50 (flow control ring) is provided in contact with the outer circumferential portion of the clamping ring 30 to prevent a processing gas from flowing downward (column 4 lines 25-30), wherein the ring like attachment is in contact with the lower surface of the clamping ring 30 (see figure 1). 
Regarding claim 7, Matsuse teaches the clamping ring 30 is connected to lifter pins 18 (lifting mechanism) to move the clamping ring 30 up and down (column 3 line 67 to column 4 line 2, see figures 1 and 2).
Regarding claim 8, Matsuse teaches the plasma etching process using plasma is performed in the chamber (column 8 lines 50-55). Aoki teaches a plasma processing device (abstract), and discloses a substrate is placed on the lower electrode 30 (column 2 lines 50-65) which serves as a same function as the susceptor in Matsuse. Aoki teaches the upper electrode and the lower electrode (susceptor) together forms the etching plasma (column 2 lines 50-60) (a plasma unit provided in connection with the shielding component susceptor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plasma unit in connection with the susceptor as suggested by Aoki in the apparatus of Matsuse because Aoki teaches such configuration is able to generate etching plasma for the substrate on the susceptor (column 2 lines 50-65).
Regarding claim 18, Matsuse teaches the apparatus further comprises a vacuum pump (exhaust pump), vent passages 54 (exhaust duct) and ring like flow regulating plate 46 (annular exhaust passage) inside the chamber, wherein the exhaust duct is fluidly connected between the annular exhaust passage and the exhaust pump (column 4 lines 20-36, see figures 1 and 2).  
Regarding claim 19, Matsuse teaches the bevel mask is configured to not contact the substrate, wherein the bevel mask is configured to be in proximity to the substrate at the inclined surface (see figure 2)
Regarding claim 20, Matsuse does not explicitly teaches the bevel mask is deposed below the susceptor. However, such configuration would be merely depends on the design and the orientation of the chamber, when the chamber is flipped upside down, the bevel mask is disposed below the susceptor. It is well settled that rearrangement of parts has no patentable significane unless a new and upexpeted reuls tis provided (MPEP 2144.04 V). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuse (US6454909) in view of Aoki (US4978412) and Yao (US6277198) as applied to claims 1, 3-8 and 18-20 above, and further in view of Nozaki (US20060291835) and Ramlingam (US 20210062325).
Regarding claim 2, Matsuse teaches shielding component is susceptor (column 3 lines 40-45). Thus, Matsuse in view of Aoki and Yao teaches all limitation of this claim, except the configuration of the susceptor. However, Nozaki teaches a susceptor for treating a wafer in a processing chamber (abstract). Nozaki teaches the susceptor comprises an annular upward convex portion, a central flat portion, and an annular intermediate portion, wherein the annular upward convex portion extends vertically, and wherein the intermediate portion is sloped between the annular upward convex portion and the central flat portion, and the susceptor is configured to be in contact with the substrate at the intermediate portion only (see figures 8-9, paragraph 0072, 0043). Since Matsuse in view of Aoki and Yao teaches the bevel mask is configured to contact the substrate also, it would be obvious that the combination of Matsuse, Aoki, Yao and Nozaki would result in the annular flat surface portion of the bevel mask is configured to be in contact with the susceptor at the annular upward convex portion only.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the susceptor as suggested by Nozaki in the apparatus of Matsuse, Aoki and Yao because Nozaki teaches such susceptor is allows a gap filled with a layer of gas is formed between the upper surface of the heat treatment susceptor and the lower surface of the substrate, to prevent a crack in the substrate when the substrate is exposed to heat treatment during the processing (paragraph 0011). 
In addition, Ramlingam teaches a method of depositing a film on a backside of a substrate (abstract) and discloses a shadow mask 216 is partially on top of the surface of the susceptor 214, while contacting the substrate via the surface 220 (paragraph 0024, figure 2). Ramlingam teaches the flat surface of the bevel mask is in contact with the upper surface 218 of the susceptor outside the inclined surface (see figure 2, numbers 214 and 216) (annular flat surface portion of the bevel mask is configured tobe in contact with the susceptor at the annular upward convex portion only). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flat surface of the bevel mask is in contact with the upper surface 218 of the susceptor outside the inclined surface as suggested by Ramlingam in the apparatus of Matsuse in view of Aoki, Yao and Nozaki because Ramlingam teaches such configurations creating an air gap between the substrate 202 and the top surface 218 of the susceptor 214 (paragraph 0024) which is desirable for depositing material on the backside of the substrate as the front side of the substrate 202 faces downwards and is not in contact with the top surface 218 of the susceptor 214, while the backside of the substrate 202 faces upwards and is exposed to a sputter target 222 (paragraph 0024). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuse (US6454909) in view of Aoki (US4978412) and Yao (US6277198) as applied to claims 1, 3-8 and 18-20 above, and further in view of Ramlingam (US 20210062325). 
	Regarding claim 9, Matsuse teaches the shielding component is the susceptor 16 (column 3 lines 40-45), and the bevel mask has a flat surface (see for example figure 1 number 30). Thus, Matsuse in view of Aoki and Yao teaches all limitations of this claim, except the flat surface is configured to be in contact with an upper surface of the susceptor outside the inclined surface. However, Ramlingam teaches a method of depositing a film on a backside of a substrate (abstract) and discloses a shadow mask 216 is partially on top of the surface of the susceptor 214, while contacting the substrate via the surface 220 (paragraph 0024, figure 2). Ramlingam teaches the flat surface of the bevel mask is in contact with the upper surface 218 of the susceptor outside the inclined surface (see figure 2, numbers 214 and 216). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flat surface of the bevel mask is in contact with the upper surface 218 of the susceptor outside the inclined surface as suggested by Ramlingam in the apparatus of Matsuse in view of Aoki and Yao because Ramlingam teaches such configurations creating an air gap between the substrate 202 and the top surface 218 of the susceptor 214 (paragraph 0024) which is desirable for depositing material on the backside of the substrate as the front side of the substrate 202 faces downwards and is not in contact with the top surface 218 of the susceptor 214, while the backside of the substrate 202 faces upwards and is exposed to a sputter target 222 (paragraph 0024). 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US4978412) in view of Yao (US6277198).
Regarding claim 10, Aoki teaches a plasma processing device (abstract) comprising a ring shape clamping member 50 (abstract, column 3 lines 7-10), wherein the ring shape clamping member 50 (an annular flat surface portion comprising a flat surface) cover the peripheral rim of the wafer 42 from the processing plasma (column 3 lines 30-40) and the ring shape clamping member 50 has a bevel edge on the upper surface, thus, the ring shape clamping member 50 is considered to be a bevel mask. Aoki teaches the ring shape clamping member 50 has an annular shape main body (column 3 lines 30-40, figures 8-10) and a convex portion at the lower surface on an inner edge side of the main body portion (see number 80 on figure 8, number 100 on figure 10). Aoki teaches the surface of the convex portion contacts the substrate surface (column 5 lines 20-30, column 7 line 65 to column 8 line 6). The ring shape clamping member 50 is considered to have a flat surface at the upper surface, and wherein the convex portion extends vertically from the flat surface of the annular flat surface portion (see figure 8 and 10). In addition, changes in shape is not patentably distinct from prior art (MPEP 2144.04 IV). Thus, it would have been obvious to one of ordinary skill in the art to have whole upper surface of the ring shape champing member 50 to a flat surface. 
Aoki does not explicitly teach the convex portion has an inclined surface.  However,  Yao teaches a clamping ring for clamping and shielding the edge of a substrate in a processing chamber (abstract, column 2 lines 50-54) and discloses the clamping ring has taper surface engages the beveled edge or other outer edge of the substrate, (column 4 lines 30-40, see figures 3 and 4), wherein when the same inclined portion applied to number 80 and number 100 in Aoki, a distance from the main body portion (50 in Aoki) and the inclined surface decreases toward the a center side of the bevel mask. And the combination of Aoki and Yao would result in the convex portion extends vertically from the flat surface of the annular flat surface portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such inclined surface on a bevel mask as suggested by Yao in the apparatus of Aoki, because Yao teaches such tapered surface of the clamped ring reduces the mechanical tolerances (variations in substrate size) which must be considered when defining the inner diameter of the clamp ring (column 4 lines 55-64).
Regarding claim 11, Aoki teaches the convex portion is formed in an annular shape in plan view (column 3 lines 40-45). And Yao also teaches the inclined surface is formed in an annular shape in plan view (column 4 lines 45-55).
Regarding claim 12, Yao teaches the inclined surface has a flat surface (column 4 lines 30-35).
Regarding claim 13, Yao teaches the inclined surface has a concave surface (column 4 lines 30-35).
Regarding claim 14, Yao teaches the inclined surface has a convex surface (column 4 lines 30-35).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US4978412) in view of Yao (US6277198) as applied to claims 10-14 above, and further in view of Kasai (US20050003600). 
Regarding claim 17, Aoki in view of Yao teaches all limitations of this claim, except the bevel mask is made from AlN. However, Kasai teaches a wafer processing chamber apparatus (abstract) and discloses the clamp ring 10 (bevel mask) is formed by component that is easy to absorb heat, such AlN (paragraph 0085). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bevel mask with AlN material as suggested by Kasai in the apparatus by Aoki and Yao because Kasai teaches AIN is suitable material for the bevel mask in the processing chamber (paragraph 0085). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramlingam (US 20210062325) in view of Aoki (US4978412) and Yao (US6277198).
Regarding claim 15, Ramlingam teaches a method of depositing a backside film layer on a backside of a substrate is provided that includes loading a substrate having one or more films deposited on a front side (a substrate having a device surface that is a surface on which a device is formed) of the substrate onto a substrate support of a processing chamber, depositing a target material on the backside of the substrate to form a backside layer on the backside of the substrate (paragraph 0005) (a substrate processing method for a substrate having a device surface that is a surface on which a device is formed, and a back side that is a surface opposite to the device surface).  Ramlingam teaches loading the substrate in the chamber so that front side of the substrate is facing the top surface 218 of the susceptor 214 (paragraph 0024, see figure 2). Ramlingam teaches to bring a surface of the mask 216 into contact with the bevel of the substrate (paragraph 0024). Ramlingam teaches the treatment is performed on the back side of the substrate (paragraph 0005 and 0024) and can be plasma (paragraph 0017), thus Ramlingam teaches subjecting the back side to a plasma treatment. 
Ramlingam does not explicit teaches the specifics of the bevel mask. However, Aoki teaches a plasma processing device (abstract) comprising a ring shape clamping member 50 (abstract, column 3 lines 7-10), wherein the ring shape clamping member 50 (an annular flat surface portion comprising a flat surface) cover the peripheral rim of the wafer 42 from the processing plasma (column 3 lines 30-40) and the ring shape clamping member 50 has a bevel edge on the upper surface, thus, the ring shape clamping member 50 is considered to be a bevel mask. Aoki teaches the ring shape clamping member 50 has an annular shape main body (column 3 lines 30-40, figures 8-10) and a convex portion at the lower surface on an inner edge side of the main body portion (see number 80 on figure 8, number 100 on figure 10). Aoki teaches the surface of only the convex portion contacts the substrate surface (column 5 lines 20-30, column 7 line 65 to column 8 line 6). The ring shape clamping member 50 is considered to have a flat surface at the upper surface, and wherein the convex portion extends vertically from the flat surface of the annular flat surface portion (see figure 8 and 10). In addition, changes in shape is not patentably distinct from prior art (MPEP 2144.04 IV). Thus, it would have been obvious to one of ordinary skill in the art to have whole upper surface of the ring shape champing member 50 to a flat surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a bevel mask configuration as suggested by Aoki in the apparatus of Ramlingam because Aoki teaches such clamping member ensure the separating of the processed object from the clamping member and smoothly handling it after it is released from the state of being clamped between the clamping member and a mount even if it is charged up while being exposed to plasma (column 1 lines 45-51). 
Ramlingam in view of Aoki does not explicitly teach the mask is bevel or has an inclined surface. However, Yao teaches a clamping ring for clamping and shielding the edge (mask) of a substrate in a processing chamber (abstract, column 2 lines 50-54) and discloses the clamping ring has taper surface engages the beveled edge or other outer edge of the substrate, (column 4 lines 30-40, see figures 3 and 4). And the combination of Aoki and Yao would result in the convex portion extends vertically from the flat surface of the annular flat surface portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such inclined surface on a bevel mask as suggested by Yao in the apparatus of Ramlingam in view of Aoki because Yao teaches such tapered surface of the clamped ring reduces the mechanical tolerances (variations in substrate size) which must be considered when defining the inner diameter of the clamp ring (column 4 lines 55-64).
Regarding claim 16, Ramlingam teaches the plasma treatment is preformed all over the back side of the substrate (paragraphs 0017 and 0024, see figure 2).

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Matsuse does not teach the new limitations of claim 1. 
Aoki in view of Yao does not teach the newly added limitation of claim 10-14. 
Ramlingam in view of Yao does not teach the new limitations of claim 15. 

In response the Applicant’s arguments, please consider the following comments:
The new limitations are addressed with addition references Aoki and Yao. 
As discussed above in the rejection, Aoki in view of Yao teaches the new features of the convent portion of the bevel mask that extends vertically from flat surface of the annular flat surface portion. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The new limitations are addressed with addition reference Aoki.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717